--------------------------------------------------------------------------------

Exhibit 10.17




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement


No. of Units: _______________


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated January 26,
2011 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation ("Capital One" or the “Company”), and ________________
("you"), is made pursuant and subject to the provisions of the Company's 2004
Stock Incentive Plan, as amended and restated (the "Plan"), and all capitalized
terms used herein that are defined in the Plan shall have the same meaning given
them in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Capital One Board of Directors (the “Board”) or its
Compensation Committee (the “Committee”) of Restricted Stock Units, representing
shares of common stock of Capital One, $.01 par value per share, the vesting and
issuance of which are subject to continued employment with Capital One or other
conditions;


W I T N E S S E T H :


1.              Grant of Restricted Stock Units. Capital One hereby grants to
you __________________ Restricted Stock Units (the “Restricted Stock
Units).  The Restricted Stock Units shall vest only in accordance with the
provisions of this Agreement and of the Plan.


2.              Non-Transferability.  Subject to the provisions of Section 3
hereof, the rights represented by the Restricted Stock Units shall not be
assignable or transferable, or otherwise alienated or hypothecated, under any
circumstances.  Any purported or attempted transfer of such units or such rights
shall be null and void and shall result in the immediate forfeiture and
cancellation of the Restricted Stock Units.


3.              Payment of Restricted Stock Units.


 
(a)
Vesting.  Except as provided in subsections 3(b) and 3(c) below, and to the
extent not previously vested or forfeited as provided herein:



 [For Chief Executive Officer:  The Restricted Stock Units shall vest in full on
the third anniversary of the Date of Grant (the “Vesting Date”).]

 
 

--------------------------------------------------------------------------------

 

[For other executive officers:  The Restricted Stock Units shall vest as
follows:


One-third of the Restricted Stock Units on the first anniversary of the Date of
Grant
One-third of the Restricted Stock Units on the second anniversary of the Date of
Grant
One-third of the Restricted Stock Units on the third anniversary of the Date of
Grant


Each of the anniversaries of the Date of Grant above shall be a “Vesting Date.”]


Notwithstanding the foregoing, the Restricted Stock Units shall vest in full
upon (i) the termination of your employment due to death or Disability, as
defined in the 2004 Plan; or (ii) a Change of Control, as defined in the 2004
Plan, and the date of such death, Disability or Change of Control shall be the
Vesting Date for all applicable Restricted Stock Units.


Upon vesting, the Restricted Stock Units shall become payable in cash in an
amount equal to the product of (i) the average Fair Market Value of the Common
Stock for the 20 trading days preceding the Vesting Date and (ii) the number of
Restricted Stock Units vesting on the Vesting Date (subject to Section 5 below).


(b)           Effect of Termination of Employment Not For Cause.  Upon your
termination of employment with Capital One due to Retirement or for any reason
other than Cause (as defined herein), death, Disability or a Change of Control,
the Units shall continue to vest and become payable in cash on the regularly
scheduled Vesting Dates specified in Section 3(a) (to the extent not previously
vested or forfeited as provided herein).


(c)           Effect of Termination of Employment For Cause.  Upon your
termination of employment with the Company for Cause prior to any Vesting Date,
all Restricted Stock Units, as of such date of termination, shall be immediately
forfeited (to the extent not previously vested as provided herein).


For the purposes of this Agreement, “Cause” shall be defined as the willful and
continued failure by you to perform substantially your duties with the Company
or any affiliated company (other than any such failure resulting from incapacity
due to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Board, the Committee, or the Chief
Executive Officer of the Company that specifically identifies the manner in
which the Board, the Committee or the Chief Executive Officer of the Company
believes that you have not substantially performed your duties, or the willful
engaging by you in illegal conduct or gross misconduct that in either case is
materially and demonstrably injurious to the Company.


For purposes of this Section 3, no act, or failure to act, on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.  Any act, or failure to act, based upon (A) authority
given pursuant to a resolution duly adopted by the Board, or if the Company is
not the ultimate parent corporation of the affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent of the Company
(the “Applicable Board”), (B) the instructions of the Chief Executive Officer of
the Company (unless you are the Chief Executive Officer at the time of any such
instruction) or (C) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.  The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding you,
if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section 3(c),
and specifying the particulars thereof in detail.

 
 

--------------------------------------------------------------------------------

 

4.              Modification and Waiver. Except as provided in the Plan with
respect to determinations of the Committee and subject to the Committee’s right
to amend the Plan, neither this Agreement nor any provision hereof can be
changed, modified, amended, discharged, terminated or waived orally or by any
course of dealing or purported course of dealing, but only by an agreement in
writing signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.


5.              Tax Withholding.  If you become subject to withholding under
applicable tax laws, you agree to pay Capital One the amount required to be
withheld by one or more of the following methods:


(a)           automatically through payroll withholding;


(b)           by such other methods as Capital One may make available from time
to time.
 
6.             Dividend Equivalents.  With respect to the Restricted Stock
Units, dividend equivalents shall be paid to you in cash as soon as is
practicable after dividends are paid to the Company’s other stockholders.


7.             Governing Law.  This Agreement shall be governed by federal law
and, to the extent not preempted thereby, by the laws of the State of Delaware.


8.             Conflicts.  In the event of any conflict between the provisions
of the Plan as in effect on the Date of Grant and the provisions of this
Agreement, except terms otherwise defined herein, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the date hereof.


9.             Bound by Plan.  In consideration of the grant of the Restricted
Stock Units, you agree that you will comply with such conditions as the
Committee may impose on the Restricted Stock Units and be bound by the terms of
the Plan.


10.           Employment Status.  This Agreement does not constitute a contract
of employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.           Binding Effect.  This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.

 
 

--------------------------------------------------------------------------------

 

12.           Forfeiture Event.  You agree to reimburse the Company with respect
to the Restricted Stock Units to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.


13.           Miscellaneous.


(a)           Your obligations under this Agreement shall survive any
termination of your employment with the Company for any reason.


(b)           You acknowledge that any of the Company’s rights or remedies under
this Agreement shall be cumulative and in addition to whatever other remedies
the Company may have under law or equity.


(c)           You agree that any recovery by the Company under this Agreement
will be a recovery of Restricted Stock Units to which you were not entitled
under this Agreement and is not to be construed in any manner as a penalty.


(d)           The Company may, to the maximum extent permitted by applicable law
and Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder.  The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement.


[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan.  You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan.  You
should carefully read the Plan disclosure document and the Plan.  By accepting
the benefits of this Restricted Stock Unit Award Agreement you acknowledge
receipt of the Plan and the Plan disclosure document and agree to be bound by
the terms of this Agreement and the Plan.




IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.



 
CAPITAL ONE FINANCIAL CORPORATION
         
BY:
         
Jory Berson
 
Chief Human Resources Officer

 
 

--------------------------------------------------------------------------------